Exhibit 10.15.4

 

FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED
SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED SENIOR SECURED REVOLVING
CREDIT AGREEMENT (this “Amendment”), dated as of July 23, 2002, is entered into
by and among CORPORATE OFFICE PROPERTIES, L.P., a Delaware limited partnership
(“Borrower”), CORPORATE OFFICE PROPERTIES TRUST, a Maryland real estate
investment trust (“COPT”), any Mortgaged Property Subsidiary that is or may
become a party to the Credit Agreement (together with Borrower and COPT, the
“Loan Parties”), DEUTSCHE BANK TRUST COMPANY AMERICAS (fka Bankers Trust
Company) and the other Lenders that are or may become a party to the Credit
Agreement (individually, a “Lender” and collectively, the “Lenders”) and
DEUTSCHE BANK TRUST COMPANY AMERICAS (fka Bankers Trust Company) as agent for
the Lenders (in such capacity, “Agent”).

 

R E C I T A L S

 

A.                                    The Loan Parties, the Lenders and Agent
have entered into that certain Second Amended and Restated Senior Secured
Revolving Credit Agreement dated as of March 8, 2002 (the “Credit Agreement”). 
Initially capitalized terms not otherwise defined in this Amendment shall have
the respective definitions ascribed to them in the Credit Agreement.

 

B.                                    By entering into this Amendment, the Loan
Parties, the Lenders and Agent desire to amend the Credit Agreement as more
particularly set forth herein.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing Recitals (which by this
reference are incorporated herein) and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

1.                                      Increase in Letter of Credit Sublimit. 
Subsection 2.16.1(ii) of the Credit Agreement is amended and restated in its
entirety as follows:

 

“(ii)                            any Letter of Credit, if after giving effect to
such issuance, the Letter of Credit Usage would exceed $10,000,000;”

 

2.                                      Representations and Warranties. 
Acknowledging that each of the following representations and warranties is given
to induce Agent and the other Lenders to enter into this Amendment and the
documents related thereto, each of Loan Parties hereby represents and warrants
to Agent and the other Lenders that:

 

(a)          The execution and delivery of this Amendment and the other
documents related thereto do not contravene, result in the breach of or
constitute a default under any deed of



1

--------------------------------------------------------------------------------


 

trust, loan agreement, indenture or other contract or agreement to which any
Loan Party is a party or by which any Loan Party or any of their respective
properties may be bound (nor would such execution and delivery constitute such a
default with the passage of time or the giving of notice or both) and does not
violate or contravene any law, order, decree, rule, regulation or restriction to
which any Loan Party or any of the Mortgaged Properties is subject;

 

(b)          This Amendment and the other documents related thereto, if any,
constitute the legal, valid and binding obligations of Loan Parties that are
parties thereto, and are enforceable against such Loan Parties in accordance
with their respective terms;

 

(c)          The respective execution and delivery of, and performance under,
this Amendment and the other documents related thereto are within the applicable
Loan Parties’ respective power and authority without the joinder or consent of
any other party and have been duly authorized by all requisite action and are
not in contravention of law or their respective organizational documents;

 

(d)          There exists no Event of Default or Potential Event of Default
under the Loan Documents and there are no offsets, claims or defenses with
respect to any of the Obligations, including the Guarantied Obligations under
the COPT Guaranty;

 

(e)          Except for those representations and warranties that are expressly
limited to apply to or as of a specific date, all the representations and
warranties of the Loan Parties under the Loan Documents and all the
representations and warranties of COPT under the COPT Guaranty are true and
correct in all material respects on the date hereof, all of which are hereby
ratified and reaffirmed for all purposes;

 

(f)            There has been no amendment or supplement or change to the
organizational and governance documents of the Loan Parties that were delivered
and certified to Agent and the other Lenders at or subsequent to Closing Date,
all of which organizational and governance documents are in full force and
effect on the date hereof; and

 

(g)         As of the date hereof, each of the Loan Parties is in legal
existence and good standing under the laws of the state of its respective
formation or creation and are duly authorized to conduct business in which their
respective Mortgaged Properties are located.

 

3.                                      Ratification; Restatement.  Each of the
Loan Parties restates and remakes all of the covenants and agreements contained
in the Credit Agreement and other Loan Documents as of the date hereof, and
acknowledges and agrees that, except as modified herein, the Credit Agreement
has not been otherwise modified or amended and remains in full force and
effect.  The Security Documents are hereby ratified and confirmed as valid,
subsisting and continuing to secure the Notes, the Loan Documents and any other
Obligations, as modified by this Amendment and all related documents.  Nothing
herein shall in any manner diminish, impair or extinguish the Notes, the
Security Documents, or any of the other Obligations.  The recitals set forth
above are true, accurate and complete.

 

4.                                      Conditions Precedent to Effectiveness. 
This Amendment shall not become effective, nor shall Agent and the other Lenders
be obligated hereunder, until each of the following conditions precedent in
favor of Agent and the other Lenders has been satisfied:

 

2

--------------------------------------------------------------------------------


 

(a)          The applicable Loan Parties shall have executed and delivered to
Agent this Amendment and all other documents to be executed in connection
herewith (including any amendments to or restatements of the Mortgages, Security
Documents, other Loan Documents or financing statements and fixture filings
required by Agent);

 

(b)          No Event of Default or Potential Event of Default under the Loan
Documents shall exist and be continuing; and

 

(c)          Agent shall have received from the Loan Parties all certificates
and other evidence and opinions of counsel as Agent shall in its sole and
absolute discretion require concerning, inter alia, the Loan Parties’ respective
due power and authority to enter into, deliver and perform their respective
obligations under this Amendment and all other documents executed in connection
therewith.

 

5.                                      Miscellaneous.

 

(a)          Conflicts.  In the event of any conflict between the terms and
provisions of the Credit Agreement and this Amendment, the terms and provisions
of this Amendment shall control and govern.

 

(b)          Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be considered an original but all of which,
when taken together, shall constitute but one and the same instrument.

 

(c)          Further Assurances.  Each of the Loan Parties hereby agrees to
execute and deliver to Agent, promptly upon request from Agent, such other and
further documents as may be reasonably necessary or appropriate to consummate
the transactions contemplated in this Amendment and the other documents related
thereto or to perfect the liens, security interests, collateral assignments and
financing statements as Agent may request to more fully evidence the security
and collateral contemplated in such documents.

 

[Remainder of page intentionally blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Amendment have caused this Amendment to
be executed as of the date first above written.

 

 

LOAN PARTIES:

CORPORATE OFFICE PROPERTIES, L.P.,

 

a Delaware limited partnership

 

 

 

By:

Corporate Office Properties Trust, a Maryland real estate investment trust, its
sole general partner

 

 

 

By:

/s/ Roger A. Waesche, Jr.

 

 

Name:

Roger A. Waesche, Jr.

 

 

Title:

Senior Vice President

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ Roger A. Waesche, Jr.

 

 

Name:

Roger A. Waesche, Jr.

 

 

Title:

Senior Vice President

 

 

S-1

--------------------------------------------------------------------------------


 

LENDERS AND AGENT:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

(fka Bankers Trust Company),
as a Lender and the Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brenda Casey

 

 

 

 

 

 

Name:

Brenda Casey

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

 

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ NEIL J.CRAWFORD

 

 

 

 

 

 

Name:

NEIL J.CRAWFORD

 

 

 

 

 

 

Title:

DIRECTOR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLEET NATIONAL BANK,

 

 

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James B. McLaughlin

 

 

 

 

 

 

Name:

James B. McLaughlin

 

 

 

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CHEVY CHASE BANK, FSB,

 

 

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ J.Jordan O’Neill, III

 

 

 

 

 

 

Name:

J.Jordan O’Neill, III

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH BANKING & TRUST COMPANY,

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth L. Paulson

 

 

 

 

 

 

Name:

Elizabeth L. Paulson

 

 

 

 

 

 

Title:

Senior Vice President

 

 

 

 

S-2

--------------------------------------------------------------------------------


 

 

 

 

SUNTRUST BANK

 

 

 

 

 

(formerly Crestar Bank),

 

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nancy B Richards

 

 

 

 

 

Name:

Nancy B Richards

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John Scott

 

 

 

 

 

Name:

John Scott

 

 

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

PROVIDENT BANK,

 

 

 

 

 

A MARYLAND BANKING INSTITUTION,

 

 

 

 

as a Lender

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carole A. Stafford

 

 

 

 

 

Name:

Carole A. Stafford

 

 

 

 

 

Title:

Vice President

 

 

 

S-3

--------------------------------------------------------------------------------